Citation Nr: 0737832	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-25 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased disability rating for 
service-connected bilateral plantar fascitis, currently 
evaluated 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for a service-connected stomach scar.

4.  Entitlement to an increased (compensable) disability 
rating for a service-connected left thigh scar.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of pituitary tumor 
surgery.

6.  Entitlement to an increased disability rating for 
service-connected temporomandibular joint pain syndrome (TMJ) 
with sensitivity of the teeth, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 2000.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  During the pendency of the appeal, the veteran 
relocated; original jurisdiction now resides at the VA 
Regional Office in Wilmington, Delaware.

Procedural history

The veteran's March 2000 claim was denied in part and granted 
in part in a November 2001 rating decision.  The veteran 
disagreed and perfected appeal as to issues of entitlement to 
service connection for bilateral hearing loss; and 
entitlement to higher initial disability ratings for 
bilateral plantar fascitis, a stomach scar, a left thigh 
scar, residuals of pituitary tumor surgery and TMJ.  

In August 2007, the veteran presented evidence and testimony 
in support of her claim at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.
 
As is discussed more thoroughly below, all issues are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Representation

The veteran was at one time represented by an attorney.  
However, at the August 2007 hearing, the veteran indicated 
that she was no longer represented that attorney or his law 
firm.  The veteran further indicated that she was willing to 
proceed unrepresented.  See the August 2007 hearing 
transcript, page 2.  


REMAND

For reasons stated immediately below, the Board finds that 
these issues must be remanded for additional procedural 
development.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
See 38 U.S.C.A. § 5103 (West 2007).  The record does not 
include VCAA notice as it pertains to the claims on appeal.  
Such notice must be accomplished.

The United States Court of Appeals for the Federal Circuit 
held in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) [the DAV case] that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may not be cured by the Board.  Accordingly, the Board 
must remand the case to the agency of original jurisdiction 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must issue a VCAA letter in order 
to ensure that all notification and 
development action required by the VCAA is 
completed, specifically to include sending 
a letter to the veteran which complies 
with the requirements of 38 C.F.R. § 
3.159(b).

2.  Following the completion of the 
foregoing, and if it is deemed to be 
necessary based on the then state of the 
record, VBA should readjudicate the 
veteran's claims.  If the claims remain 
denied, in whole or in part, VBA should 
provide the veteran and her representative, 
if any, with a supplemental statement of 
the case and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


